J-S08017-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    TIMOTHY D. BURNS,                          :   IN THE SUPERIOR COURT OF
                   Appellant                   :        PENNSYLVANIA
                                               :
    v.                                         :
                                               :
    SILVERANG, DONOHOE,                        :
    ROSENZWEIG & HALTZMAN, LLC;                :
    KEVIN SILVERANG, ESQ.;                     :
    CATHERINE SIBEL, ESQ.                      :   No. 2873 EDA 2018


            Appeal from the Judgment Entered, September 11, 2018,
              in the Court of Common Pleas of Philadelphia County,
                       Civil Division at No(s): 171002349.


BEFORE:       BENDER, P.J.E., KUNSELMAN, J., and STEVENS*, P.J.E.

MEMORANDUM BY KUNSELMAN, J.:                               FILED MAY 14, 2019

         Timothy D. Burns appeals, pro se, from the trial court’s grant of

judgment on the pleadings to the law firm and lawyers who represented him

in a 2012, multi-million dollar, commercial, land transaction.1

         In October of 2017 (i.e., four years and nine months after the closing),

Burns sued the law firm, his former attorneys, and other parties not involved

in this appeal. He claims they forced him to close on the property when he

no longer had the funds to do so. The trial court dismissed the case, because

it concluded that Burns’ suit was untimely under Pennsylvania’s statute of

limitations. See Trial Court Opinion, 9/11/18.


____________________________________________


1The names of the defendants/appellees are Silverang, Donohoe, Rosenzweig
& Haltzman, LLC; Kevin Silverang, Esq.; and Catherine Sibel, Esq. We have
amended the caption above to identify them correctly.
____________________________________
* Former Justice specially assigned to the Superior Court.
J-S08017-19



      The law firm and attorneys argue that we should quash Burn’s appeal

due to the many Pennsylvania Rules of Appellate Procedure he has violated.

See Silverang Brief at 18 – 22. We agree.

      First, with regard to Burn’s pro se brief, we note:

         [A]ppellate briefs and reproduced records must materially
         conform to the requirements of the Pennsylvania Rules of
         Appellate Procedure. Pa.R.A.P. 2101. This Court may quash
         or dismiss an appeal if the appellant fails to conform to the
         requirements set forth in [the] Pennsylvania Rules of
         Appellate Procedure. Id. Although this Court is willing to
         liberally construe materials filed by a pro se litigant, pro se
         status confers no benefit upon the appellant. To the
         contrary, an person choosing to represent himself in a legal
         proceeding must, to a reasonable extent, assume that his
         lack of expertise and legal training will be his undoing.

Wilkins v. Marsico, 903 A.2d 1281, 1284-85 (Pa. Super. 2006).

      Second, Pennsylvania Rule of Appellate Procedure 2111(a) requires

appellants to include all of the following sections in their briefs:

                (1)   Statement of Jurisdiction.

                (2)   Order or other determination in question.

                (3)   Statement of both the scope of review and the
                      standard of review.

                (4)   Statement of the questions involved.

                (5)   Statement of the case.

                (6)   Summary of argument.

                (7)   Statement of the reasons to allow an appeal to
                      challenge the discretionary aspects of a
                      sentence, if applicable.

                (8)   Argument for appellant.



                                      -2-
J-S08017-19


                (9)   A short conclusion stating the precise relief
                      sought.

                (10) The opinions and pleadings specified           in
                     paragraphs (b) and (c) of this rule.

                (11) In the Superior Court, a copy of the statement
                     of errors complained of on appeal, filed with the
                     trial court pursuant to Pa.R.A.P. 1925(b), or an
                     averment that no order requiring a statement
                     of errors complained of on appeal pursuant to
                     Pa.R.A.P. 1925(b) was entered.

                (12) The certificates of compliance required by
                     Pa.R.A.P. 127 and 2135(d).

Pa.R.A.P. 2111(a).

      Third, Rule 2119(a) provides:

         The argument shall be divided into as many parts as there
         are questions to be argued; and shall have at the head of
         each part—in distinctive type or in type distinctively
         displayed—the particular point treated therein, followed by
         such discussion and citation of authorities as are deemed
         pertinent.

Pa.R.A.P. 2119(a).

      Citing the above rules, this Court has explained that we “will not

consider the merits of an argument, which fails to cite relevant case or

statutory authority. Failure to cite relevant legal authority constitutes waiver

of the claim on appeal.” In re Estate of Whitley, 50 A.3d 203, 209 (Pa.

Super. 2012).

      Burns’ brief indicates that he misapprehends the Superior Court’s role

as an appellate court.      His brief does not remotely comply with the

requirements enumerated above. It contains no statement of our scope and


                                      -3-
J-S08017-19



standard of review, no statement of questions involved, and no citations to

any statute or case law. Burns’ pro se filing appears to argue that the grant

of judgment on the pleadings prohibited him from taking discovery. That is

not a legal error by the trial court but is merely the result of the ruling. The

brief also includes a promise that, if we remand this case, Burns will obtain

counsel. He should have hired counsel before he filed his lawsuit; the fact

that he elected not to do so was a risk he chose and provides us no basis for

reversing the trial court.

      This court’s appellate function is to correct legal errors made by the trial

court. It is not our duty or even our prerogative to give pro se litigants a “do

over,” based upon their ignorance of the judicial system or our Rules of

Appellate Procedure. The shortcomings in Burn’s pro se brief have hampered

effective appellate review. See Branch Banking and Trust v. Gesiorski,

904 A.2d 939, 942 (Pa. Super. 2006). Our rules provide that if defects in a

brief are substantial, then we may quash the appeal. Pa.R.A.P. 2101.

      We do so now, because the defects in Burns’ pro se brief are substantial.

      Appeal quashed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/14/19

                                      -4-